            Case 3:20-cv-00976-SI     Document 1   Filed 06/17/20   Page 1 of 28




J. Matthew Donohue, OSB No. 065742
matt.donohue@hklaw.com
Shannon Armstrong, OSB No. 060113
shannon.armstrong@hklaw.com
Kristin Asai, OSB No. 103286
kristin.asai@hklaw.com
Lisa Howley, OSB No. 150152
lisa.howley@hklaw.com
HOLLAND & KNIGHT LLP
601 SW Second Avenue, Suite 1800
Portland, OR 97204
Telephone: 503.243.2300
Fax: 503.241.8014

Attorneys for Petitioner




                                 UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                      PORTLAND DIVISION

BLACK ROCK COFFEE BAR, LLC, an Oregon               Case No.
limited liability company;
                                                    PETITION TO COMPEL
                  Petitioner,                       ARBITRATION

           v.
                                                    EXPEDITED HEARING REQUESTED
BR COFFEE, LLC, a Nevada limited
liability company; BR RAINBOW OP, LLC, a
Nevada limited liability company; BR BLUE
DIAMOND OP, LLC, a Nevada limited liability
company; BR SILVERADO RANCH OP, LLC, a
Nevada limited liability company; BR FT.
APACHE OP, LLC, a Nevada limited liability
company; BR RAINBOW NORTH OP,
LLC, a Nevada limited liability company,

                  Respondents.




Page 1 -        PETITION TO COMPEL ARBITRATION                          HOLLAND & KNIGHT LLP
                                                                         601 SW 2nd Ave., Ste. 1800
                                                                             Portland, OR 97204
                                                                          Telephone: 503.243.2300
            Case 3:20-cv-00976-SI       Document 1      Filed 06/17/20     Page 2 of 28




       For its Petition to Compel Arbitration, Petitioner alleges as follows:

                         INTRODUCTION AND NATURE OF PETITION



       Petitioner Black Rock Coffee Bar, LLC (“Black Rock” or “Petitioner”) is a local company

based in Bend, Oregon that successfully developed a national retail chain of drive-thru, sit-down, or

combination coffee bars specializing in espresso, coffee, and related items with the Black Rock

brand. Respondents—a group of affiliated business entities associated with Chris Lattanzio and

Michael Goergen—approached Black Rock as part of their purported plan to open the first Black

Rock-branded franchises in Las Vegas, Nevada. Unfortunately, Respondents quickly breached the

terms of the parties’ agreements, including the requirement to submit disputes between the parties

relating to those franchises to mandatory arbitration with the American Arbitration Association

(“AAA”) in Portland, Oregon.



       As a result of Respondents’ immediate breaches of their obligations to Black Rock, including

misappropriating Black Rock’s trade secrets and secretly converting Black Rock stores overnight

into competing coffee shops, Petitioner commenced arbitration against Respondents on May 29,

2020 with the AAA in Portland, Oregon (“AAA Proceeding”) pursuant to the exclusive arbitration

agreements in the parties’ agreements. A true and correct copy of Petitioner’s Arbitration Demand

in the AAA Proceeding is attached as Exhibit 1 to the Declaration of J. Matthew Donohue in Support

of Petition to Compel Arbitration (“Donohue Decl.”) filed herewith.1



       Following Petitioner’s initiation of the AAA Proceeding, Respondents told both Black Rock


       1
           All exhibits cited herein are attached to the Declaration of J. Matthew Donohue.

Page 2 -      PETITION TO COMPEL ARBITRATION                                    HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
           Case 3:20-cv-00976-SI        Document 1       Filed 06/17/20     Page 3 of 28




and the AAA that Respondents will not participate in the AAA Proceeding or recognize the authority

of the AAA.



       Accordingly, Black Rock petitions this Court for an order pursuant to Section 4 of the

Federal Arbitration Act (“FAA”), 9 U.S.C. § 4, directing respondents BR Coffee, LLC (“BR

Coffee”), BR Rainbow OP, LLC (“BR Rainbow”), BR Blue Diamond OP, LLC (“BR Blue

Diamond”), BR Silverado Ranch OP, LLC (“BR Silverado”), BR Rainbow North OP, LLC (“BR

Rainbow North”), and BR Ft. Apache OP, LLC (“BR Ft. Apache”) (collectively, “Respondents”) to

proceed in this judicial district with arbitration in accordance with the exclusive arbitration

agreements they signed.

                                               PARTIES



       Petitioner Black Rock is an Oregon limited liability company with its principal place of

business in Bend, Oregon.



       Respondent BR Coffee is a Nevada limited liability company created on or about August 2,

2018. Upon information and belief, BR Coffee’s members, which are controlled by Lattanzio and

Goergen, reside in Nevada and Oregon.



       Respondent BR Rainbow is a Nevada limited liability company created on or about

December 5, 2018. On information and belief, BR Rainbow is owned by BR Coffee OP, LLC, is

controlled by Lattanzio and Goergen, and is an affiliate of BR Coffee.

///


Page 3 -    PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
           Case 3:20-cv-00976-SI      Document 1       Filed 06/17/20       Page 4 of 28




       Respondent BR Blue Diamond is a Nevada limited liability company created on or about

December 6, 2018. On information and belief, BR Blue Diamond is owned by BR Coffee OP, LLC,

is controlled by Lattanzio and Goergen, and is an affiliate of BR Coffee.



       Respondent BR Ft. Apache is a Nevada limited liability company created on or about

December 10, 2018. On information and belief, BR Ft. Apache is owned by BR Coffee OP, LLC, is

controlled by Lattanzio and Goergen, and is an affiliate of BR Coffee.



       Respondent BR Rainbow North is a Nevada limited liability company created on or about

December 10, 2018. On information and belief, BR Rainbow North is owned by BR Coffee OP,

LLC, is controlled by Lattanzio and Goergen, and is an affiliate of BR Coffee.



       Respondent BR Silverado is a Nevada limited liability company created on or about

December 11, 2018. On information and belief, BR Silverado is owned by BR Coffee OP, LLC, is

controlled by Lattanzio and Goergen, and is an affiliate of BR Coffee.

                                  JURISDICTION AND VENUE



       This Court has subject matter jurisdiction over this proceeding pursuant to 28 U.S.C. § 1331

because Petitioner’s underlying complaint in the AAA Proceeding involves, among other things, a

claim for misappropriation of trade secrets against Respondents under the Defend Trade Secrets Act

(“DTSA”), 18 U.S.C. § 1836, which means the parties’ underlying dispute provides for federal

question jurisdiction. See, e.g., Vaden v. Discover Bank, 556 U.S. 49, 62 (2009) (holding the federal


Page 4 -    PETITION TO COMPEL ARBITRATION                                       HOLLAND & KNIGHT LLP
                                                                                  601 SW 2nd Ave., Ste. 1800
                                                                                      Portland, OR 97204
                                                                                   Telephone: 503.243.2300
           Case 3:20-cv-00976-SI        Document 1       Filed 06/17/20     Page 5 of 28




court should “determine its jurisdiction by ‘looking through’ a § 4 petition to the parties’ underlying

substantive controversy”); McCormick v. Am. Online, Inc., 909 F.3d 677, 684 (4th Cir. 2018)

(holding that because the underlying “claim could, absent the arbitration agreement, be litigated in

federal court under its federal-question jurisdiction, controversies regarding the arbitration of his

claim . . . should likewise be resolved in federal court”); Singer v. Stuerke, No. 2:16-cv-02526-KJD-

GWF, 2017 WL 2603305, at *3 (D. Nev. June 14, 2017) (noting that a properly pleaded DTSA

claim provides subject matter jurisdiction over petition to compel arbitration).



       This Court has personal jurisdiction over Respondents because they entered into agreements

or received a direct benefit from the agreements with Black Rock, a resident of Oregon, and agreed

in those agreements that any disputes would be resolved by binding arbitration in Portland, Oregon.

In addition, the parties’ dispute involves Respondents’ intentional misappropriation of Black Rock’s

trade secrets, which causes injury to Black Rock in Oregon.



       Venue is appropriate in the District of Oregon pursuant to 28 U.S.C. § 1391 because the

GTA and Franchise Agreements require that any disputes between the parties must be resolved

through binding arbitration in Portland, Oregon, which is within this judicial district.

                                   FACTUAL ALLEGATIONS

I.     BR Coffee executes the GTA, with a binding arbitration provision, to obtain the
       exclusive right to open Black Rock-branded franchises in Clark County, Nevada.



       In 2019, BR Coffee approached Black Rock to open the first Black Rock-branded franchises

in Las Vegas, Nevada. On or about August 21, 2019, BR Coffee executed a Geographic Territory

Agreement (“GTA”) with Black Rock. A true and correct copy of the executed GTA is attached to

Page 5 -    PETITION TO COMPEL ARBITRATION                                         HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
           Case 3:20-cv-00976-SI        Document 1        Filed 06/17/20      Page 6 of 28




the Declaration of J. Matthew Donohue as Exhibit 2.



       The GTA provides that BR Coffee “or its applicable affiliate(s) plan to open and operate

multiple Coffee Bars” in Clark County, Nevada (i.e., Las Vegas) “according to the terms and

conditions set forth in this Agreement.” (Ex. 2 at p. 1.) BR Coffee also agreed that “each Coffee

Bar opened by [BR Coffee] or its applicable affiliate(s) will be operated under an individual

franchise agreement with [Black Rock].” (Id.)



       The GTA grants to BR Coffee the exclusive right and obligation to develop ten Coffee Bars

within Clark County, Nevada during the term of the agreement, including five specific locations in

Las Vegas based on leases with BR Rainbow, BR Blue Diamond, BR Silverado, BR Rainbow North,

and BR Ft. Apache (collectively, “Franchisees”). (Id. at ¶ 2.3.) In exchange, Black Rock agreed that

it will not operate, or grant a license or franchise to a third party to operate, a Coffee Bar in the

geographic area during the term of the GTA. (Id.)



       As relevant to this Petition, BR Coffee expressly agreed under the GTA that “[a]ll disputes

and controversies between the parties, or arising out of or relating to the performance or

interpretation” of the GTA, other than an application for a temporary restraining order, preliminary

injunction, or similar emergency injunctive relief to prevent irreparable harm, shall be exclusively

adjudicated in arbitration “in accordance with the Commercial Arbitration Rules of the American

Arbitration Association.” (Id. at ¶ 12.3.)

///

///


Page 6 -     PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
           Case 3:20-cv-00976-SI       Document 1      Filed 06/17/20     Page 7 of 28




       BR Coffee further agreed that the arbitration shall be held in Portland, Oregon, that any

issues of arbitrability be governed by the FAA, and that the GTA will be governed by the substantive

law of Oregon. (Id.)



       The parties further agreed that, in the event of a conflict between the GTA and the specific

franchise agreements to be executed by BR Coffee’s affiliates, the GTA would control. (Id. ¶ 12.6.)



       BR Coffee also specifically agreed that “NO REPRESENTATIONS OR PROMISES HAVE

BEEN MADE BY [BLACK ROCK] TO INDUCE [BR COFFEE] TO ENTER INTO THIS

AGREEMENT EXCEPT AS SPECIFICALLY INCLUDED HEREIN.” (Id. ¶ 13.4.)

II.    The GTA expressly provides that the Franchisees are “affiliates” of BR Coffee that are
       bound by the GTA.



       BR Coffee agreed under the GTA that the Franchisees are “affiliates” of BR Coffee that

agreed to develop Coffee Bars pursuant to the GTA. For example, the GTA expressly defines BR

Rainbow as an affiliate of BR Coffee. (Id. ¶ 11.1.) In addition, the GTA provides that Schedule 2.4

identifies BR Coffee’s affiliates that have signed leases for the locations of BR Coffee’s franchise

Coffee Bars. (Id. ¶ 2.4.)



       Schedule 2.4 of the GTA identifies each of the Franchisees as BR Coffee’s “affiliates” that

executed, or were in the process of executing, leases for the Coffee Bars pursuant to the GTA. (Id.

at p. 72.) Specifically, BR Rainbow executed a lease for the location at 7565 South Rainbow

Boulevard, Las Vegas, Nevada (“Rainbow Store”); BR Blue Diamond executed a lease for the

Page 7 -    PETITION TO COMPEL ARBITRATION                                      HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
           Case 3:20-cv-00976-SI       Document 1      Filed 06/17/20     Page 8 of 28




location at 4855 Blue Diamond, Las Vegas, Nevada (“Blue Diamond Store”); BR Silverado

executed a lease for the location at 45 E. Silverado Ranch Blvd., Suite 115, Las Vegas, Nevada

(“Silverado Store”); BR Rainbow North executed a lease for the location at 5650 S. Rainbow Blvd.,

Las Vegas, Nevada; and BR Ft. Apache executed a lease for the location at APN: 163-30-818-002,

Las Vegas, Nevada. (Id.)



       Section 12.11 of the GTA further provides that “[t]he affiliated entities of [BR Coffee] that

enter into a Franchise Agreement with [Black Rock] for an individual Coffee Bar under this

Agreement are third party beneficiaries to this Agreement and are entitled to the rights and benefits

hereunder[.]” (Id. ¶ 12.11.)



       As a result of the express language of the GTA, each of the Franchisees are bound by the

exclusive arbitration clause in the GTA.

III.   BR Rainbow, BR Blue Diamond, and BR Silverado execute Franchise Agreements with
       exclusive arbitration provisions.



       Consistent with the GTA, BR Coffee’s affiliates BR Rainbow and BR Blue Diamond each

executed a Franchise Agreement with Black Rock with an effective date of August 23, 2019 for the

Rainbow and Blue Diamond Stores, respectively. Similarly, BR Silverado executed a Franchise

Agreement with Black Rock with an effective date of October 11, 2019 for its third franchise

location at the Silverado Store. True and correct copies of the Franchise Agreements with BR

Rainbow, BR Blue Diamond, and BR Silverado are attached as Exhibits 3, 4, and 5, respectively, to

the Declaration of J. Matthew Donohue.

///

Page 8 -    PETITION TO COMPEL ARBITRATION                                      HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
           Case 3:20-cv-00976-SI       Document 1      Filed 06/17/20     Page 9 of 28




       Each of the Franchise Agreements contain a mandatory arbitration clause. Specifically,

under Section 16.5 of the Franchise Agreements, BR Rainbow, BR Blue Diamond, and BR

Silverado, and their “controlling principals” each agreed that

               ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT
               OF OR RELATING TO THE FRANCHISE, FRANCHISEE’S
               ESTABLISHMENT OR OPERATION OF ANY FRANCHISE
               UNDER THIS AGREEMENT . . . INCLUDING, BUT NOT
               LIMITED TO, ANY CLAIM . . . CONCERNING THE ENTRY
               INTO, THE PERFORMANCE UNDER OR THE TERMINATION
               OF THE AGREEMENT, OR ANY OTHER AGREEMENT
               BETWEEN FRANCHISOR, OR ITS AFFILIATES, AND
               FRANCHISEE . . . . SHALL, EXCEPT AS SPECIFICALLY SET
               FORTH HEREIN AND IN SECTION 16.6, BE REFERRED TO
               ARBITRATION.

(Ex. 3 ¶ 16.5.1; Ex. 4 ¶ 16.5.1; Ex. 5 ¶ 16.5.1.) BR Rainbow, BR Blue Diamond, and BR Silverado

further agreed that the binding arbitration would take place in Portland, Oregon. (Id.)



       Each of the Franchise Agreements also includes an Addendum that further specifies the

manner of exclusive arbitration between the parties. Pursuant to the Addendum to the Franchise

Agreements, BR Rainbow, BR Blue Diamond, and BR Silverado again agreed that the arbitration

would be held in Portland, Oregon, and that the arbitrator will be selected pursuant to the AAA’s

Commercial Arbitration Rules, consistent with the GTA. (Ex. 3 at Add. ¶ 14; Ex. 4 at Add. ¶ 14; Ex.

5 at Add. ¶ 14.)

IV.    Respondents failed to comply with the GTA and Franchise Agreements.



       Rather than comply with the terms of the various agreements, Respondents almost

immediately failed to perform their obligations under the GTA and Franchise Agreements. For


Page 9 -    PETITION TO COMPEL ARBITRATION                                     HOLLAND & KNIGHT LLP
                                                                                601 SW 2nd Ave., Ste. 1800
                                                                                    Portland, OR 97204
                                                                                 Telephone: 503.243.2300
         Case 3:20-cv-00976-SI        Document 1       Filed 06/17/20     Page 10 of 28




example, despite executing the Franchise Agreement and opening the Silverado Store, BR

Coffee and BR Silverado failed to pay the initial franchise fee or other fees set forth in the

agreements, which totaled $52,348.12. (Ex. 1 ¶ 39.) Those fees remain unpaid and have

incurred late fees under the Franchise Agreement since November 2019. (Id.)



       From October 2019 through April 2020, Black Rock engaged in numerous discussions with

BR Coffee and its affiliates relating to their failure to make all required payments under the

Franchise Agreement or otherwise comply with their obligations under the applicable agreements,

including sending invoices to BR Coffee and its affiliates for the unpaid amounts. (Id. ¶ 40.)

During those discussions, BR Coffee and its affiliates gave several explanations and excuses for

their delay, and assured Black Rock that BR Coffee and its affiliates would comply with their

obligations. (Id.)



        In April 2020, Black Rock sent formal notice to BR Coffee and BR Silverado that their

repeated failures to pay equate to a violation of BR Silverado’s Franchise Agreement and a cross-

default of the Franchise Agreements executed by each of BR Coffee’s affiliates. (Id. ¶ 41.) Black

Rock demanded financial information for each of BR Coffee’s affiliates, which they previously

failed to provide as required in those agreements, and immediate payment of the outstanding

$56,749.29 in fees or else Black Rock would exercise its purchase options under the various

agreements. (Id.)

///

///

///


Page 10 -   PETITION TO COMPEL ARBITRATION                                      HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
         Case 3:20-cv-00976-SI       Document 1      Filed 06/17/20     Page 11 of 28




       In response, BR Coffee and BR Silverado asserted that they did not owe the fees to Black

Rock and that Black Rock had no basis to buy-back the franchises under the various agreements.

(Id. ¶ 42.)



       Rather than pay their outstanding fees, Respondents suddenly asserted they had rescinded the

GTA and Franchise Agreements, and immediately rebranded their Black Rock franchises to operate

competing “Royal Coffee Roasting Co.” stores in violation of the GTA and applicable Franchise

Agreements. (Id. ¶ 43.) In other words, Respondents seek to capitalize on Black Rock’s

experience, brand, and business model without paying the applicable franchise costs and in breach of

the parties’ agreements.



       BR Coffee is already operating competing coffee bars in Las Vegas, Nevada at the Rainbow,

Blue Diamond, and Silverado Stores under the brand name “Royal Coffee Roasting Co.” (Id.)

Respondents are currently using Black Rock’s trade secrets, goodwill, supplies, and other benefits

exclusively granted under the GTA and/or Franchise Agreements at the Rainbow, Blue Diamond,

and Silverado Stores. (Id.)

V.     Black Rock initiates the AAA Proceeding based on Respondents’ breaches of the
       various agreements and misappropriation of Black Rock’s trade secrets.


       On May 29, 2020, Black Rock filed, and served on Respondents, its Arbitration Demand in

the AAA Proceeding pursuant to the mandatory arbitration provisions in the parties’ agreements.

(Ex. 1.) Specifically, Black Rock’s Arbitration Demand asserts claims for breach of contract under

the GTA and Franchise Agreements, misappropriation of trade secrets under the DTSA and Oregon


Page 11 -     PETITION TO COMPEL ARBITRATION                                  HOLLAND & KNIGHT LLP
                                                                               601 SW 2nd Ave., Ste. 1800
                                                                                   Portland, OR 97204
                                                                                Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20      Page 12 of 28




law, and declaratory relief. (Id.) Each of those claims is subject to arbitration because Black Rock’s

claims constitute a dispute between the parties, and they arise out of or relate to the parties’

performance under the GTA or Franchise Agreements. (Id.)

VI.    Respondents refuse to arbitrate the parties’ dispute as required by the GTA and
       Franchise Agreements.


       The parties conducted their initial administration conference in the AAA Proceeding on June

8, 2020. (Donohue Decl. ¶ 2.) During that conference, Respondents denied that they were subject to

binding arbitration and refused to participate in the AAA Proceeding. (Id.)



       Following the conference call, Respondents’ counsel sent a letter to the AAA stating that

Respondents “categorically object” to the AAA Proceeding, that they had filed a civil action against

Black Rock, and that they intended to enjoin the AAA Proceeding. (Id. ¶ 4, Ex. 6.)



       On June 16, 2020, Respondents’ counsel sent a letter to the AAA expressly refusing to

arbitrate, and asserted that Respondents “have not entered into a valid arbitration agreement.” (Id. ¶

4, Ex. 7.) Specifically, Respondents argue that the “arbitration agreement advanced by Black Rock

was obtained through fraud in the execution and is, therefore, void ab initio.” (Id.) Respondents

also asserted that they intended to seek “a temporary restraining order and preliminary injunction

enjoining [the AAA Proceeding].” (Id.)



       Despite representing to the AAA and Black Rock that it had filed a lawsuit in Orange County

Superior Court (“California Litigation”), Respondents have not served a copy of the complaint or

summons on Black Rock or its principals, and the Orange County Superior Court’s docket does not


Page 12 -    PETITION TO COMPEL ARBITRATION                                       HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1      Filed 06/17/20      Page 13 of 28




indicate that such a complaint has been filed. (Donohue Decl. ¶ 3.) A copy of Respondents’

purported complaint in the California Litigation is attached as Exhibit 8 to the Declaration of J.

Matthew Donohue.



       Respondents’ purported complaint in the California Litigation asserts, among other things,

that Respondents agreed any coffee bars they developed would be done pursuant to and “under the

GTA.” (Ex. 8 ¶ 31.)



       Although Respondents are aware of the AAA Proceeding and the mandatory arbitration

provisions in the GTA and Franchise Agreements, Respondents have refused to assert their claims

from the California Litigation in the AAA Proceeding, intend to enjoin the AAA Proceeding, and

refuse to comply with the arbitration agreements.

VII.   Valid agreements to arbitrate exist and mandate the Court to compel the parties’
       dispute to arbitration.


       The parties have a dispute that is subject to mandatory arbitration under the GTA and

Franchise Agreements. Specifically, Black Rock initiated the AAA Proceeding to pursue its claims

for breach of contract and misappropriation of trade secrets against Respondents.



       In addition, Respondents’ related claims asserted in the California Litigation, including

claims for fraud, negligent misrepresentation, declaratory relief, and violations of California,

Oregon, and Nevada franchise law, are subject to arbitration because they constitute a dispute

between the parties, and because they arise out of or relate to the parties’ performance under the

GTA or Franchise Agreements.


Page 13 -   PETITION TO COMPEL ARBITRATION                                       HOLLAND & KNIGHT LLP
                                                                                  601 SW 2nd Ave., Ste. 1800
                                                                                      Portland, OR 97204
                                                                                   Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20      Page 14 of 28




       The parties’ written agreements to arbitrate are valid and enforceable, and require

Respondents to submit to binding arbitration all disputes between Black Rock and Respondents,

including any disputes arising out of or relating to the GTA and/or Franchise Agreements. Pursuant

to 9 U.S.C. § 4, Petitioner is entitled to an order directing Respondents to proceed with binding

arbitration of all Respondents’ claims in the AAA Proceeding in Portland, Oregon, as required by

the GTA and Franchise Agreements.

                      LEGAL STANDARD TO COMPEL ARBITRATION



       “The FAA provides that any arbitration agreement within its scope ‘shall be valid,

irrevocable, and enforceable,’ and permits a party ‘aggrieved by the alleged refusal of another to

arbitrate’ to petition any federal district court for an order compelling arbitration in the manner

provided for in the agreement.” Brockie v. Spencer Gifts LLC, No. 3:19-CV-00101-SB, 2019 WL

4935616, at *2 (D. Or. July 23, 2019), report and recommendation adopted, No. 3:19-CV-00101-SB,

2019 WL 4934944 (D. Or. Oct. 4, 2019) (quoting Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207

F.3d 1126, 1130 (9th Cir. 2000)).



       The FAA requires “federal district courts to stay judicial proceedings and compel arbitration

of claims covered by a written and enforceable arbitration agreement.” Nguyen v. Barnes & Noble

Inc., 763 F.3d 1171, 1175 (9th Cir. 2014) (citation omitted); Chiron, 207 F.3d at 1130 (“[T]he Act

‘leaves no place for the exercise of discretion by a district court, but instead mandates that district

courts shall direct the parties to proceed to arbitration on issues as to which an arbitration agreement

has been signed.’ ”) (citation and emphasis omitted).


Page 14 -    PETITION TO COMPEL ARBITRATION                                       HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20      Page 15 of 28




       “The FAA limits the district court’s role to determining whether a valid arbitration agreement

exists, and whether the agreement encompasses the disputes at issue.” Nguyen, 763 F.3d at 1175

(citing Chiron, 207 F.3d at 1130); 9 U.S.C. § 4. In determining whether an arbitration agreement

encompasses the dispute at issue, courts must be mindful that “arbitration is a matter of contract and

a party cannot be required to submit to arbitration any dispute which he has not agreed so to submit.”

AT&T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 648 (1986). Any doubts as to the

scope of an arbitration agreement should be resolved in favor of arbitrability. Simula, Inc. v. Autoliv,

Inc., 175 F.3d 716, 721 (9th Cir. 1999).

                                             ARGUMENT



       The FAA requires the Court to issue an order directing Respondents to proceed with binding

arbitration of Black Rock’s claims asserted in the AAA Proceeding in Portland, Oregon. Both the

GTA and the Franchise Agreements contain arbitration agreements, and the parties delegated the

issue of whether the parties’ dispute is subject to arbitration to the arbitrator. As a result, the FAA

does not permit the Court here to exercise its discretion to determine the arbitrability of Black

Rock’s claims and the Court must order Respondents to arbitration. However, even if this Court

were to decide the issue of arbitrability, it should still compel arbitration because the relevant

arbitration agreements unambiguously apply to the parties’ dispute.

I.     The FAA requires the Court to compel arbitration because the parties agreed to
       arbitrate and expressly delegated the issue of arbitrability to the arbitrator.


       Courts must generally analyze two gateway issues when deciding whether to compel

arbitration under the FAA: (1) whether a valid agreement to arbitrate exists; and (2) if it does,


Page 15 -    PETITION TO COMPEL ARBITRATION                                       HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
          Case 3:20-cv-00976-SI         Document 1        Filed 06/17/20      Page 16 of 28




whether the agreement encompasses the dispute at issue. See Brennan v. Opus Bank, 796 F.3d 1125,

1130 (9th Cir. 2015). However, the parties may delegate these gateway issues to the arbitrator by

including a clear and unmistakable delegation provision in the arbitration agreement. Id.; see also

New Prime Inc. v. Oliveira, 139 S. Ct. 532, 538 (2019) (“A delegation clause gives an arbitrator

authority to decide even the initial question [of] whether the parties’ dispute is subject to

arbitration.”) (citation omitted). Here, the parties agreed to arbitrate their disputes and delegated to

the arbitrator the initial question of whether the parties’ dispute is subject to arbitration.

        A.      Respondents agreed to arbitration in both the GTA and Franchise Agreements.



        Respondents entered into unambiguous arbitration agreements with Black Rock in the GTA

and Franchise Agreements. In determining whether parties have entered into a binding arbitration

agreement, federal courts “apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). “Whether a binding

contract exists between the parties is a question of law.” Citibank of S.D. N.A. v. Santoro, 210 Or.

App. 344, 348 (2006). “Oregon subscribes to the objective theory of contract, which provides that

the existence and terms of a contract are determined by evidence of the parties’ communications and

acts.” Rhoades v. Beck, 260 Or. App. 569, 572 (2014). “[T]he law requires only evidence of

‘mutual assent,’ whether that assent is expressed through an offer and an acceptance or is manifested

by conduct.” Citibank, 210 Or. App. at 349 (quoting Bennett v. Farmers Ins. Co., 332 Or. 138, 153–

54 (2001)).



        Here, the arbitration agreement in the GTA applies to both BR Coffee and the Franchisees.

The GTA states that BR Coffee or its affiliates plan to open and operate multiple Black Rock stores



Page 16 -     PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                     601 SW 2nd Ave., Ste. 1800
                                                                                         Portland, OR 97204
                                                                                      Telephone: 503.243.2300
         Case 3:20-cv-00976-SI           Document 1       Filed 06/17/20     Page 17 of 28




in Las Vegas “according to the terms and conditions set forth in [the GTA].” (Ex. 2 at p. 1.) BR

Coffee further agreed that the Franchisees are its “affiliates” under the GTA (see id. ¶¶ 2.4, 11.1),

and that its affiliates entering into franchise agreements with Black Rock are third party beneficiaries

to the GTA, and thus entitled to the GTA’s rights and benefits. (Id. ¶ 12.11.)



       Additionally, Respondents’ purported complaint in the California Litigation asserts, among

other things, that Respondents agreed any coffee bars they developed would be done pursuant to and

“under the GTA.” (Ex. 8 ¶ 31.) See Castillo v. Barrera, 146 Cal. App. 4th 1317, 1324 (2007)

(“[A]llegations contained in the plaintiff’s complaint . . . constitute judicial admissions ”).



       Accordingly, Respondents agreed to the arbitration set forth in Section 12.3 of the GTA.

That section states in relevant part:

                  This Agreement shall be governed by the substantive law of the state
                  of Oregon, without regard to conflicts-of-law rules and without
                  regard to the United Nations Convention on Contracts for
                  International Sale of Goods; provided, however, that the Federal
                  Arbitration Act shall govern the provisions respecting arbitration
                  and arbitrability. All disputes and controversies between the parties,
                  or arising out of or relating to the performance or interpretation of
                  this Agreement, which cannot be settled by mutual agreement of the
                  parties, other than an application for a temporary restraining order,
                  preliminary injunction or similar emergency injunctive relief to
                  prevent irreparable harm, shall be finally and conclusively settled in
                  accordance with the Commercial Arbitration Rules of the American
                  Arbitration Association.

(Ex. 2 ¶ 12.3.)



       BR Coffee also agreed in the GTA that “each Coffee Bar opened by [BR Coffee] or its

applicable affiliate(s) will be operated under an individual franchise agreement with [Black Rock].”



Page 17 -    PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
           Case 3:20-cv-00976-SI      Document 1      Filed 06/17/20     Page 18 of 28




(Id. at p. 1.) The parties further agreed, however, in the event of a conflict between the GTA and the

specific franchise agreements to be executed by BR Coffee’s affiliates, the GTA would control. (Id.

¶ 12.6.)



       Consistent with the GTA, BR Rainbow, BR Blue Diamond and BR Silverado executed

separate Franchise Agreements with Black Rock. (See, e.g., Exs. 3–5.) Each of the Franchise

Agreements contains a mandatory arbitration clause similar to the GTA. Specifically, under Section

16.5 of the Franchise Agreements, BR Rainbow, BR Blue Diamond, and BR Silverado, and their

“controlling principals” each agreed that

               ANY CLAIM, CONTROVERSY OR DISPUTE ARISING OUT
               OF OR RELATING TO THE FRANCHISE, FRANCHISEE’S
               ESTABLISHMENT OR OPERATION OF ANY FRANCHISE
               UNDER THIS AGREEMENT . . . INCLUDING, BUT NOT
               LIMITED TO, ANY CLAIM . . . CONCERNING THE ENTRY
               INTO, THE PERFORMANCE UNDER OR THE TERMINATION
               OF THE AGREEMENT, OR ANY OTHER AGREEMENT
               BETWEEN FRANCHISOR, OR ITS AFFILIATES, AND
               FRANCHISEE . . . SHALL, EXCEPT AS SPECIFICALLY SET
               FORTH HEREIN AND IN SECTION 16.6, BE REFERRED TO
               ARBITRATION.

(Ex. 3 ¶ 16.5.1; Ex. 4 ¶ 16.5.1; Ex. 5 ¶ 16.5.1.) BR Rainbow, BR Blue Diamond, and BR Silverado

further agreed that the binding arbitration would take place in Portland, Oregon, and that the

arbitrator would be selected pursuant to the AAA’s Commercial Arbitration Rules. (Ex. 3 at Add. ¶

14; Ex. 4 at Add. ¶ 14; Ex. 5 at Add. ¶ 14.)



       In sum, Respondents have undisputedly agreed to arbitrate any and all disputes they may

have with Black Rock under both the GTA and the Franchise Agreements.

///


Page 18 -    PETITION TO COMPEL ARBITRATION                                     HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
         Case 3:20-cv-00976-SI          Document 1       Filed 06/17/20      Page 19 of 28




       B.      The arbitration agreement in the GTA delegates to the arbitrator the initial
               question of whether the dispute is arbitrable.


       The parties agreed that the arbitrator––not the Court––would decide issues of arbitrability by

including a clear and unmistakable delegation provision in the GTA. The GTA incorporates the

Commercial Arbitration Rules of the AAA. Because the arbitration agreements have a valid

delegation clause, the Court is mandated to order Respondents to participate and resolve their issues

in the AAA Proceeding—including whether the arbitration agreement in the GTA is enforceable.



       It is well-established that incorporation of the AAA rules into a contractual arbitration

provision “constitutes clear and unmistakable evidence that contracting parties agreed to arbitrate

arbitrability.” Brennan, 796 F.3d at 1130. This is because “one of [the AAA arbitration rules]

provides that the arbitrator shall have the power to rule on his or her own jurisdiction, including any

objections with respect to the . . . validity of the arbitration agreement.” Id.; (see also Ex. 9 (setting

forth AAA Rule R-7.) The AAA rules also vest the arbitrator with jurisdiction to rule on any

objections with respect to the existence or scope of the arbitration agreement, as well as the

arbitrability of any claim or counterclaim. (Ex. 9.)



       Thus, where a court is confronted with an arbitration agreement that includes within it a

delegation provision designating the AAA Rules, the court may not decide arbitrability and must

refer the issue to the arbitrator. See, e.g., Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S.

Ct. 524, 527–28 (2019) (disapproving of the practice of some federal courts “short-circuit[ing] the

process and decid[ing] the arbitrability question themselves”).

///


Page 19 -    PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
             Case 3:20-cv-00976-SI     Document 1       Filed 06/17/20      Page 20 of 28




        Here, the parties have agreed to delegate arbitrability questions to the arbitrator through the

delegation clause in the GTA. Accordingly, the Court must compel arbitration of all issues,

including whether the GTA’s arbitration provision covers the dispute between the parties and

whether the arbitration provision is enforceable. See Henry Schein, Inc., 139 S. Ct. at 529 (“When

the parties’ contract delegates the arbitrability question to an arbitrator, a court may not override the

contract.”).

II.     Even if the Court does not find that the initial question of arbitrability is delegated in
        the GTA, it should still compel arbitration because an enforceable arbitration
        agreement covers this dispute.


        Even if the GTA’s arbitration clause did not apply to all of Respondents––and the Court were

the one to determine arbitrability—the result would still be the same: this Court should compel

arbitration because Respondents are bound by the arbitration provisions in the various agreements

they signed with Black Rock. Specifically, (1) each of the Respondents has agreed to arbitrate their

disputes with Black Rock or is estopped from asserting otherwise, and (2) the relevant arbitration

agreements cover the claims that Black Rock has asserted in the AAA Proceeding. See Brennan,

796 F.3d at 1130 (explaining two-party inquiry for whether a dispute is arbitrable: (1) whether a

valid agreement to arbitrate exists; and (2) if it does, whether the agreement encompasses the dispute

at issue).

///

///

///

///

///

Page 20 -      PETITION TO COMPEL ARBITRATION                                     HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1        Filed 06/17/20     Page 21 of 28




       A.      Respondents have agreed to valid arbitration clauses in the GTA and the
               Franchise Agreements.


       As described above in paragraphs 50 to 56, each of the Respondents is bound by a written

arbitration agreement with Black Rock in the GTA and several of the Respondents also agreed to

arbitration in separate Franchise Agreements.



       In addition, all of the Franchisees are bound by the GTA’s arbitration provision under the

doctrine of equitable estoppel because they received benefits under the agreement. As the Ninth

Circuit has recognized, equitable estoppel “precludes a party from claiming the benefits of a contract

while simultaneously attempting to avoid the burdens that contract imposes.” Mundi v. Union Sec.

Life Ins. Co., 555 F.3d 1042, 1045 (2009) (internal quotation marks omitted). Thus, “a nonsignatory

may be held to an arbitration clause where the nonsignatory knowingly exploits the agreement

containing the arbitration clause despite having never signed the agreement.” Id. at 1046; see also

Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006) (citing E.I. DuPont de Nemours & Co. v.

Rhone Poulenc Fiber & Resin Intermediates, S.A.S., 269 F.3d 187, 199 (3d Cir. 2001) (“DuPont”)

for same). As the DuPont court explained, this theory “prevent[s] a non-signatory from embracing a

contract, and then turning its back on the portions of the contract, such as an arbitration clause, that it

finds distasteful.” DuPont, 269 F.3d at 200.



       Thus, when a party receives a direct benefit from a contract containing an arbitration clause,

it will be estopped from denying its obligation to arbitrate. See Am. Bureau of Shipping v. Tencara

Shipyard S.P.A., 170 F.3d 349, 353 (2d Cir. 1999) (holding non-signatory bound by arbitration

provision where it received direct benefits from contract to which it was not a party, including lower


Page 21 -    PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1      Filed 06/17/20     Page 22 of 28




insurance); see also Eclipse Consulting, Inc. v. BDO USA, LLP, No. 3:17–cv–826–AC, 2018 WL

925616, at *6 (D. Or. Jan. 8, 2018) (noting estoppel applicable where non-signatory knowingly

exploits benefits from the agreement and receives benefits flowing directly from the agreement);

Comer, 436 F.3d at 1102 (noting whether the non-signatory took “advantage” of the agreement with

the arbitration provision relevant to inquiry).



       The Franchisees have received benefits from the GTA and thus are bound by the arbitration

provision in the agreement. The GTA expressly permits the Franchisees to receive benefits under

the contract. For example, the GTA permits BR Coffee and its “affiliates” to open and operate

multiple Black Rock coffee bars. As the parties acknowledged in the heavily-negotiated GTA, BR

Coffee “or its applicable affiliate(s) plan to open and operate” Black Rock-branded coffee bars

pursuant to the GTA. (Ex. 2 at p. 1 (emphasis added).) The GTA sets forth the overarching

framework by which Respondents had the exclusive right to open coffee bars within the assigned

geographic territory and how those coffee bars would be opened and operated. Black Rock granted

to BR Coffee the exclusive “right to develop Coffee Bars” in the geographic territory” and to use its

proprietary marks. (Id. ¶¶ 2.1, 2.3, 5.4 & p. 1.) In return, BR Coffee agreed, among other things, to

open at least the number of coffee bars specified on Schedule 2.1 (ten) and that it would enter into

Black Rock’s then-current form of franchise agreement. (Id. ¶¶ 3.1, 5.4.)



       Consistent with the terms of the GTA, the Franchisees are the ones that actually have

engaged in “open[ing] and operat[ing]” the coffee bars required by the GTA. (See Ex. 8 ¶¶ 23, 25-

27, 44, 54; Exs. 3–5, 10.) And in exchange for performing BR Coffee’s obligation to open and

operate coffee bars under the GTA, the Franchisees knowingly received and made use of the benefits


Page 22 -   PETITION TO COMPEL ARBITRATION                                      HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1      Filed 06/17/20      Page 23 of 28




that Black Rock promised to deliver under the GTA, including Black Rock’s proprietary information

and Black Rock’s exclusivity commitment. (See, e.g., Ex. 11 (informing Black Rock that

Respondents were “removing all Black Rock Coffee Bar® trademarks and branding from their

coffee bars” and would “tender back to [Black Rock] all written and other materials they have

received”).)



        Life Techs. Corp. v. AB Sciex Pte. Ltd., 803 F. Supp. 2d 270 (S.D.N.Y. 2011), is instructive.

The defendant in that case was a non-signatory affiliate of a party (DH Technologies) that had

signed a purchase agreement with one of the plaintiffs. Id. at 271. In the purchase agreement, DH

Technologies agreed that either it or its affiliates would execute a license agreement with plaintiffs

by which plaintiffs would license certain trademarks. Id. The non-signatory defendant was the one

to execute the license agreement. The purchase agreement had an arbitration provision; the license

agreement did not. Plaintiffs commenced arbitration arising out of the defendant’s use of the

trademarks. The court rejected the defendant’s argument that its use of the trademarks was governed

exclusively by the license agreement and instead held that the defendant was estopped from avoiding

arbitration under the purchase agreement’s arbitration provision. Of particular relevance to the court

was that the purchase agreement explicitly contemplated the license of the trademarks to DH

Technologies “or one of its affiliates” and the defendant, in full knowledge of the purchase

agreement, proceeded to use the benefit provided for by the purchase agreement. Id. at 276–77

(emphasis added).



       The same is true here. In the California Litigation, Respondents repeatedly admit that they

understood and intended the GTA to be a source of both rights and obligations for all the


Page 23 -      PETITION TO COMPEL ARBITRATION                                    HOLLAND & KNIGHT LLP
                                                                                  601 SW 2nd Ave., Ste. 1800
                                                                                      Portland, OR 97204
                                                                                   Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20     Page 24 of 28




Franchisees as well as BR Coffee. For example, Respondents admit that the GTA is the legal basis

that allows each of the Franchisees “to develop, open, and operate” coffee bars in Clark County,

Nevada. (Ex. 8 ¶ 31.) They also expressly contend that each coffee bar the Respondents developed

(including each coffee bar operated by the Franchisees) would be “developed by [Respondents]

under the GTA.” (Id. ¶ 31.) And they admit that the GTA “referred to contemplated Franchise

Agreements and leases held by” each one of the five Franchisees. (Id. ¶ 42.) The Franchisees have

admitted they received valuable benefits flowing from the GTA; they cannot now avoid the GTA’s

arbitration provision.

       B.      The arbitration provisions in the GTA and Franchise Agreements cover the
               present dispute.


       The arbitration provisions in the GTA and Franchise Agreements encompass Black Rock’s

claims in the AAA Proceeding. The former requires arbitration of “[a]ll disputes and controversies

between the parties, or arising out of or relating to the performance or interpretation of this

Agreement,” and the latter “any claim, controversy or dispute arising out of or relating to the

franchise, franchisee’s establishment or operation of any franchise under the agreement.” (See, e.g.,

supra at ¶¶ 18, 27.) These are classic examples of broad arbitration clauses that require arbitration

of all disputes touching upon matters covered by the contracts.



       The language “arising out of or relating to” has been labeled a “broad arbitration clause.”

See, e.g., Mediterranean Enters., Inc. v. Ssangyong Corp., 708 F.2d 1458, 1464 (9th Cir. 1983); see

also Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388 U.S. 395, 398 (1967) (noting arbitration

clause containing the phrase “arising out of or relating to” is a “broad arbitration clause”); Simula,




Page 24 -   PETITION TO COMPEL ARBITRATION                                        HOLLAND & KNIGHT LLP
                                                                                   601 SW 2nd Ave., Ste. 1800
                                                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20     Page 25 of 28




Inc., 175 F.3d at 721 (“Every court that has construed the phrase ‘arising in connection with’ in an

arbitration clause has interpreted that language broadly.”).



       A broad arbitration provision “reaches every dispute between the parties having a significant

relationship to the contract and all disputes having their origin or genesis in the contract.” Simula,

Inc., 175 F.3d at 721. The factual allegations of the dispute “need only touch matters covered by the

contract containing the [broad] arbitration clause.” Id. at 721, 725 (holding that trade secret claim

was referable to arbitration where the arbitration provision was broad in nature).



       Here, not only did the Respondents agree to arbitrate “all disputes,” Black Rock’s claims all

touch upon, and have their origin in, the GTA and Franchise Agreements. For example, Black

Rock’s declaratory judgment claim seeks, among other things, a declaration that the GTA and

Franchise Agreements are valid and enforceable; Black Rock claims that Respondents breached the

GTA and Franchise Agreements by various conduct, including failing to pay franchise and other

fees, failing to operate and maintain the stores, and breaching noncompetition obligations in the

agreements; Black Rock alleges that Respondents have misappropriated trade secrets; and Black

Rock asserts an alternative claim of unjust enrichment. (Ex. 1 ¶¶ 45-106.) Thus, to the extent the

Court determines arbitrability, it must compel arbitration given the broad nature of the arbitration

provisions.

                     NATURE AND PURPOSE OF RELIEF REQUESTED



       Petitioner repeats and realleges each of the foregoing paragraphs as if fully set forth herein.

///


Page 25 -     PETITION TO COMPEL ARBITRATION                                     HOLLAND & KNIGHT LLP
                                                                                  601 SW 2nd Ave., Ste. 1800
                                                                                      Portland, OR 97204
                                                                                   Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1        Filed 06/17/20      Page 26 of 28




       Black Rock respectfully requests that this Court issue an order compelling Respondents to

arbitrate the parties’ dispute, including Black Rock’s claims in the AAA Proceeding, in accordance

with the arbitration agreements in the GTA and Franchise Agreements.



       Petitioner’s relief is essential because Respondents have already disregarded the exclusive

arbitration agreements by refusing to participate in the AAA Proceeding, asserting that they intend to

enjoin the AAA Proceeding, and initiating the California Litigation. Respondents’ pursuit of the

California Litigation is in direct violation of the requirement under the GTA and Franchise

Agreements that all disputes between the parties, including any disputes arising out of or relating to

those agreements, be resolved through binding arbitration in Portland, Oregon. Accordingly, an

order to compel arbitration is essential to enforce the parties’ agreement to arbitrate thereunder.



       Section 4 of the FAA, 9 U.S.C. § 4, provides in relevant part:

               A party aggrieved by the alleged failure, neglect, or refusal of
               another to arbitrate under a written agreement for arbitration may
               petition any United States district court which, save for such
               agreement, would have jurisdiction under title 28, in a civil action
               or in admiralty of the subject matter of a suit arising out of the
               controversy between the parties, for an order directing that such
               arbitration proceed in the manner provided for in such agreement. .
               . . The court shall hear the parties, and upon being satisfied that the
               making of the agreement for arbitration or the failure to comply
               therewith is not in issue, the court shall make an order directing the
               parties to proceed to arbitration in accordance with the terms of the
               agreement. The hearing and proceedings, under such agreement,
               shall be within the district in which the petition for an order directing
               such arbitration is filed.

///

///

Page 26 -   PETITION TO COMPEL ARBITRATION                                         HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
         Case 3:20-cv-00976-SI         Document 1       Filed 06/17/20     Page 27 of 28




       This Court would have jurisdiction over this civil action pursuant to 28 U.S.C. § 1331, save

for the arbitration provision in the GTA and Franchise Agreements.



       Respondents’ failure to comply with the arbitration provisions of the GTA and/or Franchise

Agreements, including their intent to enjoin the AAA Proceeding, constitutes Respondents’ “failure,

neglect, or refusal” to abide by the arbitration provisions of the GTA and/or Franchise Agreements.



       Petitioner is aggrieved by Respondents’ failure, neglect, or refusal to arbitrate in accordance

with the parties’ agreements, including but not limited to, by defending the AAA Proceeding from a

stay or injunction, and by having to defend itself in the California Litigation.



       The parties expressly agreed that any issues of arbitrability would be determined under the

FAA and by the arbitrator, as described above.



       For the foregoing reasons, Petitioner is entitled to an order under Section 4 of the FAA,

9 U.S.C. § 4, directing Respondents to participate in the AAA Proceeding and that all disputes

between the parties, including any disputes arising out of or relating to those agreements, be resolved

through binding arbitration in Portland, Oregon, as required under the GTA and Franchise

Agreements.

///

///

///


Page 27 -   PETITION TO COMPEL ARBITRATION                                         HOLLAND & KNIGHT LLP
                                                                                    601 SW 2nd Ave., Ste. 1800
                                                                                        Portland, OR 97204
                                                                                     Telephone: 503.243.2300
         Case 3:20-cv-00976-SI        Document 1       Filed 06/17/20     Page 28 of 28




             PETITION TO COMPEL ARBITRATION AND PRAYER FOR RELIEF

       WHEREFORE, Petitioner respectfully requests the following:

       (1)     An Order directing Respondents to participate in the AAA Proceeding and that all

               disputes between the parties, including any disputes arising out of or relating to those

               agreements, be resolved through binding arbitration in Portland, Oregon, as required

               under the GTA and Franchise Agreements.

       (2)     Award Petitioner its attorneys’ fees and related costs and disbursements;

       (3)     That the Court retain jurisdiction over this action for purposes of confirming any

               arbitral award, pursuant to 9 U.S.C. § 9; and

       (4)     Grant any such other relief as the Court shall deem just and appropriate.

Dated this 17th day of June, 2020.

                                                     HOLLAND & KNIGHT LLP


                                                     By: s/ J. Matthew Donohue
                                                         J. Matthew Donohue, OSB No. 065742
                                                         Email: matt.donohue@hklaw.com
                                                         Shannon Armstrong, OSB No. 060113
                                                         Email: shannon.armstrong@hklaw.com
                                                         Kristin Asai, OSB No. 103286
                                                         Email: kristin.asai@hklaw.com
                                                         Lisa Howley, OSB No. 150152
                                                         Email: lisa.howley@hklaw.com
                                                         601 SW Second Avenue, Suite 1800
                                                         Portland, OR 97204
                                                         Telephone: 503.243.2300
                                                         Fax: 503.241.8014

                                                          Attorneys for Petitioner




Page 28 -    PETITION TO COMPEL ARBITRATION                                     HOLLAND & KNIGHT LLP
                                                                                 601 SW 2nd Ave., Ste. 1800
                                                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
